DETAILED ACTION
This action is in response to the Amendment dated 06 June 2022. Claims 1 and 3 are amended. Claims 5-18 have been added. No claims has been cancelled. Claims 1-18 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objection to claims 3-4 is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a request reception unit configured to” in claim 1
“a scenario management unit configured to” in claim 1
“a catalog database (DB) configured to” in claims 1 and 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA et al. (JP2017143452A) in view of MUSTAFIZ et al. (US20180309646A1).

As to claim 1, NAKAJIMA teaches a management apparatus for managing a network service (NS) constructed on a network (NW) including a core NW serving as a virtualization area and an access NW serving as a non- virtualization area (See par. 0006 wherein the invention provides a management device for managing an NS (Network Service) which is built in an NW including a core NW (Network) serving as a virtualized area and an access NW serving as a non-virtualized area, and an NS; as taught by NAKAJIMA), wherein the NW includes a server-side apparatus and an NW-side apparatus when the NS is provided (See par. 0006 wherein a service management unit for managing the NS, a server system management unit for managing The server system unit arranged in the NW, and an NW system unit for managing the NW system unit arranged in the NW, and the service management unit is provided; as taught by NAKAJIMA), the management apparatus comprising: a request reception unit configured to acquire, from an external apparatus, an NS generation order including an input parameter required for designating the server-side apparatus and the NW- side apparatus (See par. 0006 wherein a request receiving part for externally acquiring an NS generation request including input parameters necessary for specifying the server system device and the NW system device for providing the NS; as taught by NAKAJIMA); and a catalog database (DB) configured to store a catalog serving as a template of the NS (See par. 0006 wherein the invention also provides a catalog management section for managing a catalog which is a template of NS; as taught by NAKAJIMA), wherein the catalog includes an NS Descriptor (NSD) that is a portion where a configuration of the NS is described and that has a plurality of types of information sets for defining a group of constituent elements of the NS in a selectable manner (See par. 0046 wherein the catalog managed by the catalog management unit 13 is, for example, an NSD (NS Descriptor). It includes elements such as a VNFD (VNF Descriptor), a PNFD (Physical Network Function Descriptor), a VLD (VL Descriptor), and a VNFFGD (VNF Forwarding Graph Descriptor); as taught by NAKAJIMA), by using an information set selected by the external apparatus,  wherein the group of constituent elements of the NS is designated by the external apparatus (See par. 0083 wherein the NS life cycle management unit 16 has a request step of externally acquiring an NS update request including an input parameter necessary for specifying NS and the server system and the NW system to be used for updating the generated NS in the NS life cycle management step; as taught by NAKAJIMA).
NAKAJIMA does not teach and wherein the management apparatus further comprises a scenario management unit configured to: generate, based on a specific parameter for individually designating a group of constituent elements of the NS without selecting the plurality of types of information sets being included in the input parameter, the NS by using the individually designated group of constituent elements of the NS, and generate, based on the specific parameter not being included in the input parameter, the NS.  
In similar field of endeavor, MUSTAFIZ teaches and wherein the management apparatus further comprises a scenario management unit configured to: generate, based on a specific parameter for individually designating a group of constituent elements of the NS without selecting the plurality of types of information sets being included in the input parameter, the NS by using the individually designated group of constituent elements of the NS (See figs. 4-9, par. 0042, In the course of the instantiation process, the NFVO 102 receives additional instantiation parameters from the entity (e.g. OSS/BSS 110) initiating the instantiation process. These instantiations input parameters contain information on deployment flavors and are used to customize a specific NS instance and its VNF instances; or par. 0078, A further tailoring of the VNFR is possible based on the deployment flavor and geographical location constraint, which results in NS-specific VNFR 405(step 5); as taught by MUSTAFIZ), and generate, based on the specific parameter not being included in the input parameter, the NS (See figs. 4-9, par. 0081, wherein the process is triggered by a new network service request from a tenant. From then on, the process can be executed automatically. It is also possible that, instead, the different phases of the process can be triggered by the OSS/BSS; or pars. 0095-0096, wherein NS-specific VNF descriptors (VNFDs) and the NFRs are received from the OSS/BSS and forwarded to corresponding VNFM(s). According to the method, a VNFM configures NS-specific VNFs with deployment-specific details; as taught by MUSTAFIZ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA apparatus to include the teachings of MUSTAFIZ where and wherein the management apparatus further comprises a scenario management unit configured to: generate, based on a specific parameter for individually designating a group of constituent elements of the NS without selecting the plurality of types of information sets being included in the input parameter, the NS by using the individually designated group of constituent elements of the NS, and generate, based on the specific parameter not being included in the input parameter, the NS. Such a person would have been motivated to make this combination as the NFV reference architectural framework, standardized by the European Telecommunications Standards Institute (ETSI) and adopted by Topology and Orchestration Specification for Cloud Applications (TOSCA) defines several functional blocks, i.e., actors, playing different roles in the various phases of NS and VNF lifecycle management, from on-boarding to operations and monitoring. However, the current ETSI standard does not provide network service design and deployment processes (MUSTAFIZ, pars. 0003-0005).

As to claim 2, NAKAJIMA and MUSTAFIZ teach the limitations of claim 1. NAKAJIMA further teaches wherein the catalogue further includes a portion where an application utilized in the NS is described, a portion where a physical function utilized in the NS is described, and a portion where a connection relationship between applications utilized in the NS is described, and a portion where a link utilized in the NS is described (See par. 0009, wherein the catalog includes: (1) a portion describing the configuration of the NS; and (2) a portion describing an application used in the NS. (3) A portion describing a physical function used in the NS, a portion describing a connection relationship between the applications used in the NS, and a portion describing a link used in the NS (5) are included in the NS 4; as taught by NAKAJIMA).  

As to claim 3, NAKAJIMA teaches a network management method in a management apparatus for managing a network service (NS) constructed on a network (NW) including a core NW serving as a virtualization area and an access NW serving as a non-virtualization area (See par. 0006 wherein the invention provides a management device for managing an NS (Network Service) which is built in an NW including a core NW (Network) serving as a virtualized area and an access NW serving as a non-virtualized area, and an NS; as taught by NAKAJIMA), wherein the NW includes a server-side apparatus and an NW-side apparatus when the NS is provided (See par. 0006 wherein a service management unit for managing the NS, a server system management unit for managing The server system unit arranged in the NW, and an NW system unit for managing the NW system unit arranged in the NW, and the service management unit is provided; as taught by NAKAJIMA), the management apparatus includes a catalog database (DB) that is configured to store a catalog serving as a template of the NS (See par. 0006 wherein the invention also provides a catalog management section for managing a catalog which is a template of NS; as taught by NAKAJIMA), and the catalog includes an NS descriptor (NSD) that is a portion where a configuration of the NS is described and that includes a plurality of types of information sets for defining a group of constituent elements of the NS in a selectable manner (See par. 0046 wherein the catalog managed by the catalog management unit 13 is, for example, an NSD (NS Descriptor). It includes elements such as a VNFD (VNF Descriptor), a PNFD (Physical Network Function Descriptor), a VLD (VL Descriptor), and a VNFFGD (VNF Forwarding Graph Descriptor); as taught by NAKAJIMA), the method comprising: acquiring, from an external apparatus, an NS generation order including an input parameter required for designating the server-side apparatus and the NW-side apparatus (See par. 0006 wherein a request receiving part for externally acquiring an NS generation request including input parameters necessary for specifying the server system device and the NW system device for providing the NS; as taught by NAKAJIMA), by using an information set selected by the external apparatus,  wherein the group of constituent elements of the NS is designated by the external apparatus (See par. 0083 wherein the NS life cycle management unit 16 has a request step of externally acquiring an NS update request including an input parameter necessary for specifying NS and the server system and the NW system to be used for updating the generated NS in the NS life cycle management step; as taught by NAKAJIMA).
 NAKAJIMA does not teach generating, if a first parameter in which a group of constituent elements of the NS is individually designated by the external apparatus without selecting the plurality of types of information sets is included in the input parameter, the NS by using the individually designated group of constituent elements of the NS; and generating, if the first parameter is not included in the input parameter, the NS.
In similar field of endeavor, MUSTAFIZ teaches generating, based on a first parameter in which a group of constituent elements of the NS is individually designated without selecting the plurality of types of information sets being included in the input parameter, the NS by using the individually designated group of constituent elements of the NS (See figs. 4-9, par. 0042, In the course of the instantiation process, the NFVO 102 receives additional instantiation parameters from the entity (e.g. OSS/BSS 110) initiating the instantiation process. These instantiations input parameters contain information on deployment flavors and are used to customize a specific NS instance and its VNF instances; or par. 0078, A further tailoring of the VNFR is possible based on the deployment flavor and geographical location constraint, which results in NS-specific VNFR 405(step 5); as taught by MUSTAFIZ); and generating, based on the first parameter not being included in the input parameter, the NS (See figs. 4-9, par. 0081, wherein the process is triggered by a new network service request from a tenant. From then on, the process can be executed automatically. It is also possible that, instead, the different phases of the process can be triggered by the OSS/BSS; or pars. 0095-0096, wherein NS-specific VNF descriptors (VNFDs) and the NFRs are received from the OSS/BSS and forwarded to corresponding VNFM(s). According to the method, a VNFM configures NS-specific VNFs with deployment-specific details; as taught by MUSTAFIZ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA apparatus to include the teachings of MUSTAFIZ for generating, based on a first parameter in which a group of constituent elements of the NS is individually designated without selecting the plurality of types of information sets being included in the input parameter, the NS by using the individually designated group of constituent elements of the NS; and generating, based on the first parameter not being included in the input parameter, the NS. Such a person would have been motivated to make this combination as the NFV reference architectural framework, standardized by the European Telecommunications Standards Institute (ETSI) and adopted by Topology and Orchestration Specification for Cloud Applications (TOSCA) defines several functional blocks, i.e., actors, playing different roles in the various phases of NS and VNF lifecycle management, from on-boarding to operations and monitoring. However, the current ETSI standard does not provide network service design and deployment processes (NAKAJIMA, pars. 0003-0005).

As to claim 4, NAKAJIMA and MUSTAFIZ teach the limitations of claim 3. NAKAJIMA further teaches wherein the catalogue further includes a portion where an application utilized in the NS is described, a portion where a physical function utilized in the NS is described, a portion where a connection relationship between applications utilized in the NS is described, and a portion where a link utilized in the NS is described (See par. 0009, wherein the catalog includes: (1) a portion describing the configuration of the NS; and (2) a portion describing an application used in the NS. (3) A portion describing a physical function used in the NS, a portion describing a connection relationship between the applications used in the NS, and a portion describing a link used in the NS (5) are included in the NS 4; as taught by NAKAJIMA).

As to claim 5, NAKAJIMA and MUSTAFIZ teach the limitations of claim 1. NAKAJIMA further teaches wherein the group of constituent elements of the NS includes a numerical value of a band of the NS (See par. 0069, wherein the BandWidthRequirements includes the necessary bandwidth information at an aggregation point and the necessary bandwidth information at an endpoint; as taught by NAKAJIMA).



As to claim 7, NAKAJIMA and MUSTAFIZ teach the limitations of claim 1. MUSTAFIZ further teaches wherein the NSD is configured with reference to the specific parameter (See par. 0078, wherein the On-boarded NSD 408, the NFVO checks for any missing mandatory information elements in the NSD and provides with the default values, if required according to the policies and constraints of the given NFV system, which is the first tailoring of an NSD (step 2); as taught by MUSTAFIZ).

As to claim 11, NAKAJIMA and MUSTAFIZ teach the limitations of claim 1. NAKAJIMA further teaches wherein generating the NS by using the individually designated group of constituent elements of the NS  (See par. 0076, wherein the operator can operate the host device U to input parameters and easily create desired NS generation requests. With respect to the creation of the NS generation request, the operator basically selects a catalog corresponding to the NS configuration from the DB; as taught by NAKAJIMA) includes: allocating a resource to a server-side apparatus designated by a catalog previously selected and acquired from the catalog DB for the external apparatus to generate an NS generation order (See par. 0039, wherein the resources of the server system include resources allocated to the server system itself, and resources assigned to the link connected to the server system; as taught by NAKAJIMA), allocating a resource to the NW-side apparatus designated by the catalog (See par. 0039, wherein the resources of the NW-based device include resources allocated to the NW-based device itself, and resources assigned to the link connected to the connection point set in the NW-based device; as taught by NAKAJIMA).
MUSTAFIZ further teaches and deploying the group of constituent elements of the NS at a predetermined location on a NW obtained by partially virtualizing the existing NW (See fig. 5, par. 0101, wherein the deployment of the VNFs that are part of the NS comprises: checking, step 507, for resource availability for each VNF; initiating, step 508, reserving of resource for the VNFs; sending, step 509, reservation acknowledgment to corresponding VNFMs; and sending, step 510, VIM identifier to inform VNFMs where to deploy each VNF, thereby triggering deployment of the VNFs by the VNFMs; as taught by MUSTAFIZ).

As to claim 12, NAKAJIMA and MUSTAFIZ teach the limitations of claim 3. NAKAJIMA further teaches wherein the group of constituent elements of the NS includes a numerical value of a band of the NS (See par. 0069, wherein the BandWidthRequirements includes the necessary bandwidth information at an aggregation point and the necessary bandwidth information at an endpoint; as taught by NAKAJIMA).

As to claim 14, NAKAJIMA and MUSTAFIZ teach the limitations of claim 3. MUSTAFIZ further teaches wherein the NSD is configured with reference to the specific parameter (See par. 0078, wherein the On-boarded NSD 408, the NFVO checks for any missing mandatory information elements in the NSD and provides with the default values, if required according to the policies and constraints of the given NFV system, which is the first tailoring of an NSD (step 2); as taught by MUSTAFIZ).

As to claim 18, NAKAJIMA and MUSTAFIZ teach the limitations of claim 3. NAKAJIMA further teaches wherein generating the NS by using the individually designated group of constituent elements of the NS  (See par. 0076, wherein the operator can operate the host device U to input parameters and easily create desired NS generation requests. With respect to the creation of the NS generation request, the operator basically selects a catalog corresponding to the NS configuration from the DB; as taught by NAKAJIMA) includes: allocating a resource to a server-side apparatus designated by a catalog previously selected and acquired from the catalog DB for the external apparatus to generate an NS generation order (See par. 0039, wherein the resources of the server system include resources allocated to the server system itself, and resources assigned to the link connected to the server system; as taught by NAKAJIMA), allocating a resource to the NW-side apparatus designated by the catalog (See par. 0039, wherein the resources of the NW-based device include resources allocated to the NW-based device itself, and resources assigned to the link connected to the connection point set in the NW-based device; as taught by NAKAJIMA).
MUSTAFIZ further teaches and deploying the group of constituent elements of the NS at a predetermined location on a NW obtained by partially virtualizing the existing NW (See fig. 5, par. 0101, wherein the deployment of the VNFs that are part of the NS comprises: checking, step 507, for resource availability for each VNF; initiating, step 508, reserving of resource for the VNFs; sending, step 509, reservation acknowledgment to corresponding VNFMs; and sending, step 510, VIM identifier to inform VNFMs where to deploy each VNF, thereby triggering deployment of the VNFs by the VNFMs; as taught by MUSTAFIZ).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA et al. (JP2017143452A) in view of MUSTAFIZ et al. (US20180309646A1) and further view of FENG (CN110768807A).

As to claim 6, NAKAJIMA and MUSTAFIZ teach the limitations of claim 1. NAKAJIMA and MUSTAFIZ do not teach wherein the plurality of types of information sets include an indicator for classifying the NS, and wherein the specific parameter designates and modifies the indicator for classifying the NS.
In similar field of endeavor, FENG teaches wherein the plurality of types of information sets include an indicator for classifying the NS, and wherein the specific parameter designates and modifies the indicator for classifying the NS (See page 16, 1st paragraph, wherein the template file contains virtual resource packages, which classify the resources required for network service activation according to different functions or services, and then combine the different business capabilities to make targeted and differentiated combinations and package them into the above-mentioned differences; as taught by FENG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of FENG, wherein the plurality of types of information sets include an indicator for classifying the NS, and wherein the specific parameter designates and modifies the indicator for classifying the NS. Such a person would have been motivated to make this combination as In this way, when the virtual network element that is opened can meet the requirements of different scenarios, it can call the corresponding virtual resource package for dynamic configuration. Using this example, you can use these different virtual resource packages to define different capabilities for different user scenarios and behavior patterns, to achieve multi-level flexible orchestration and combination in the virtual networking process. (FENG, page 16, 1st paragraph).

As to claim 13, NAKAJIMA and MUSTAFIZ teach the limitations of claim 3. NAKAJIMA and MUSTAFIZ do not teach wherein the plurality of types of information sets include an indicator for classifying the NS, and wherein the specific parameter designates and modifies the indicator for classifying the NS.
In similar field of endeavor, FENG teaches wherein the plurality of types of information sets include an indicator for classifying the NS, and wherein the specific parameter designates and modifies the indicator for classifying the NS (See page 16, 1st paragraph, wherein the template file contains virtual resource packages, which classify the resources required for network service activation according to different functions or services, and then combine the different business capabilities to make targeted and differentiated combinations and package them into the above-mentioned differences; as taught by FENG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of FENG, wherein the plurality of types of information sets include an indicator for classifying the NS, and wherein the specific parameter designates and modifies the indicator for classifying the NS. Such a person would have been motivated to make this combination as In this way, when the virtual network element that is opened can meet the requirements of different scenarios, it can call the corresponding virtual resource package for dynamic configuration. Using this example, you can use these different virtual resource packages to define different capabilities for different user scenarios and behavior patterns, to achieve multi-level flexible orchestration and combination in the virtual networking process. (FENG, page 16, 1st paragraph).

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA et al. (JP2017143452A) in view of MUSTAFIZ et al. (US20180309646A1) and further view of TOEROE et al. (US20210194749A1).

As to claim 8, NAKAJIMA and MUSTAFIZ teach the limitations of claim 7. NAKAJIMA and MUSTAFIZ do not teach wherein the group of constituent elements of the NS includes a service access point (SAP) in which an access point of the NS is described.
In similar field of endeavor, TOEROE teaches wherein the group of constituent elements of the NS includes a service access point (SAP) in which an access point of the NS is described (See par. 0052, wherein the CpdPool information element specifies a pool of descriptors of connection points and service access points; as taught by TOEROE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of TOEROE, wherein the group of constituent elements of the NS includes a service access point (SAP) in which an access point of the NS is described. Such a person would have been motivated to make this combination as there currently exist certain challenge(s). Using the descriptors directly in the NSD and in its composing elements means that, at the time of the design of the NSD, only the type of the entities can be specified. This is particularly problematic for the VNFFGs and NFPs. This is because the same descriptor, which is of a given type, is referenced for each instance of a type within a VNFFG/NFP. One cannot specify a different role and/or connectivity for each different instance of a given type (TOEROE, par. 0009).

As to claim 9, NAKAJIMA and MUSTAFIZ teach the limitations of claim 7. NAKAJIMA and MUSTAFIZ do not teach wherein the group of constituent elements of the NS includes a nested NS.
In similar field of endeavor, TOEROE teaches wherein the group of constituent elements of the NS includes a nested NS (See pars. 0012, 0015, 0086, 0107, 0127; for example par. 0012, wherein there is provided a method for defining a Network Service Descriptor (NSD) for a Network Service (NS). The NSD comprises zero, one or more Virtualized Network Function (VNF) Descriptor (VNFD), zero, one or more Physical Network Function (PNF) Descriptor (PNFD), wherein information contained within the PNFD is limited to a description of connectivity requirements to integrate PNFs in the NS, zero, one or more nested Network Service Descriptor (NSD), wherein the zero, one or more NSD references either one VNFD or a nested NSD; as taught by TOEROE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of TOEROE, wherein the group of constituent elements of the NS includes a nested NS. Such a person would have been motivated to make this combination as there currently exist certain challenge(s). Using the descriptors directly in the NSD and in its composing elements means that, at the time of the design of the NSD, only the type of the entities can be specified. This is particularly problematic for the VNFFGs and NFPs. This is because the same descriptor, which is of a given type, is referenced for each instance of a type within a VNFFG/NFP. One cannot specify a different role and/or connectivity for each different instance of a given type (TOEROE, par. 0009).

As to claim 10, NAKAJIMA and MUSTAFIZ teach the limitations of claim 9. NAKAJIMA and MUSTAFIZ do not teach wherein an assembly of the group of constituent elements of the NS includes (i) an indication of an order based on one or more virtual network functions (VNF) associated with other VNF profiles being instantiated and (ii) an indication of an order based on one or more nestedNSs associated with other NS profiles being instantiated.
 In similar field of endeavor, TOEROE teaches wherein an assembly of the group of constituent elements of the NS includes (i) an indication of an order based on one or more virtual network functions (VNF) associated with other VNF profiles being instantiated and (ii) an indication of an order based on one or more nestedNSs associated with other NS profiles being instantiated (See pars. 0051, TABLE 2, NOTE 2, wherein When multiple values are provided , the order is significant and specifics the sequence of connection points to be traversed; as taught by TOEROE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of TOEROE, wherein an assembly of the group of constituent elements of the NS includes (i) an indication of an order based on one or more virtual network functions (VNF) associated with other VNF profiles being instantiated and (ii) an indication of an order based on one or more nestedNSs associated with other NS profiles being instantiated. Such a person would have been motivated to make this combination as there currently exist certain challenge(s). Using the descriptors directly in the NSD and in its composing elements means that, at the time of the design of the NSD, only the type of the entities can be specified. This is particularly problematic for the VNFFGs and NFPs. This is because the same descriptor, which is of a given type, is referenced for each instance of a type within a VNFFG/NFP. One cannot specify a different role and/or connectivity for each different instance of a given type (TOEROE, par. 0009).

As to claim 15, NAKAJIMA and MUSTAFIZ teach the limitations of claim 14. NAKAJIMA and MUSTAFIZ do not teach wherein the group of constituent elements of the NS includes a service access point (SAP) in which an access point of the NS is described.
In similar field of endeavor, TOEROE teaches wherein the group of constituent elements of the NS includes a service access point (SAP) in which an access point of the NS is described (See par. 0052, wherein the CpdPool information element specifies a pool of descriptors of connection points and service access points; as taught by TOEROE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of TOEROE, wherein the group of constituent elements of the NS includes a service access point (SAP) in which an access point of the NS is described. Such a person would have been motivated to make this combination as there currently exist certain challenge(s). Using the descriptors directly in the NSD and in its composing elements means that, at the time of the design of the NSD, only the type of the entities can be specified. This is particularly problematic for the VNFFGs and NFPs. This is because the same descriptor, which is of a given type, is referenced for each instance of a type within a VNFFG/NFP. One cannot specify a different role and/or connectivity for each different instance of a given type (TOEROE, par. 0009).
As to claim 16, NAKAJIMA and MUSTAFIZ teach the limitations of claim 14. NAKAJIMA and MUSTAFIZ do not teach wherein the group of constituent elements of the NS includes a nested NS.
In similar field of endeavor, TOEROE teaches wherein the group of constituent elements of the NS includes a nested NS (See pars. 0012, 0015, 0086, 0107, 0127; for example par. 0012, wherein there is provided a method for defining a Network Service Descriptor (NSD) for a Network Service (NS). The NSD comprises zero, one or more Virtualized Network Function (VNF) Descriptor (VNFD), zero, one or more Physical Network Function (PNF) Descriptor (PNFD), wherein information contained within the PNFD is limited to a description of connectivity requirements to integrate PNFs in the NS, zero, one or more nested Network Service Descriptor (NSD), wherein the zero, one or more NSD references either one VNFD or a nested NSD; as taught by TOEROE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of TOEROE, wherein the group of constituent elements of the NS includes a nested NS. Such a person would have been motivated to make this combination as there currently exist certain challenge(s). Using the descriptors directly in the NSD and in its composing elements means that, at the time of the design of the NSD, only the type of the entities can be specified. This is particularly problematic for the VNFFGs and NFPs. This is because the same descriptor, which is of a given type, is referenced for each instance of a type within a VNFFG/NFP. One cannot specify a different role and/or connectivity for each different instance of a given type (TOEROE, par. 0009).




As to claim 17, NAKAJIMA and MUSTAFIZ teach the limitations of claim 16. NAKAJIMA and MUSTAFIZ do not teach wherein an assembly of the group of constituent elements of the NS includes (i) an indication of an order based on one or more virtual network functions (VNF) associated with other VNF profiles being instantiated and (ii) an indication of an order based on one or more nestedNSs associated with other NS profiles being instantiated.
 In similar field of endeavor, TOEROE teaches wherein an assembly of the group of constituent elements of the NS includes (i) an indication of an order based on one or more virtual network functions (VNF) associated with other VNF profiles being instantiated and (ii) an indication of an order based on one or more nestedNSs associated with other NS profiles being instantiated (See pars. 0051, TABLE 2, NOTE 2, wherein When multiple values are provided , the order is significant and specifics the sequence of connection points to be traversed; as taught by TOEROE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA and MUSTAFIZ apparatus to include the teachings of TOEROE, wherein an assembly of the group of constituent elements of the NS includes (i) an indication of an order based on one or more virtual network functions (VNF) associated with other VNF profiles being instantiated and (ii) an indication of an order based on one or more nestedNSs associated with other NS profiles being instantiated. Such a person would have been motivated to make this combination as there currently exist certain challenge(s). Using the descriptors directly in the NSD and in its composing elements means that, at the time of the design of the NSD, only the type of the entities can be specified. This is particularly problematic for the VNFFGs and NFPs. This is because the same descriptor, which is of a given type, is referenced for each instance of a type within a VNFFG/NFP. One cannot specify a different role and/or connectivity for each different instance of a given type (TOEROE, par. 0009).

Response to Arguments
Applicant argues that ["Applicant requests reconsideration and withdrawal of these rejections because asserted combinations of the cited references fail to describe or suggest the combination of features of amended independent claims 1 and 3" (Page 7)]. Examiner respectfully disagrees.
Applicant further argues that [“Mustafiz, however, does not describe or suggest generating, based on a specific parameter for individually designating a group of constituent elements of the NS without selecting the plurality of types of information sets being included in the input parameter, the NS by using the individually designated group of constituent elements of the NS, where the group of constituent elements of the NS is designated by the external apparatus, as now recited as a consequence of the amendments set forth above” (Page 7)]. Examiner respectfully disagrees.
MUSTAFIZ teaches that in the course of the instantiation process, the NFVO 102 receives additional instantiation parameters from the entity (e.g. OSS/BSS 110) initiating the instantiation process. These instantiations input parameters contain information on deployment flavors and are used to customize a specific NS instance and its VNF instances; or par. 0078, A further tailoring of the VNFR is possible based on the deployment flavor and geographical location constraint, which results in NS-specific VNFR 405(step 5) (MUSTAFIZ, par. 0042). 
MUSTAFIZ does not teach the limitation where the group of constituent elements of the NS is designated by the external apparatus. However, NAKAJIMA teaches that the NS life cycle management unit 16 has a request step of externally acquiring an NS update request including an input parameter necessary for specifying NS and the server system and the NW system to be used for updating the generated NS in the NS life cycle management step (NAKAJIMA, par 0083) (emphasis added).
Thus, Examiner maintains that the combination of NAKAJIMA and MUSTAFIZ adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20180004563A1
2016-01-26
Orchestrator apparatus, system, virtual machine creation method, and computer-readable recording medium
US20180004576A1
2016-01-22
Network functions virtualization management and orchestration method, network functions virtualization management and orchestration system, and program
US10700928B2
2019-01-10
Method and apparatus for deploying service in virtualized network
US20190109756A1
2016-05-09
Orchestrator for a virtual network platform as a service (vnpaas)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174